Wade, J.
1. The court properly overruled the motion for a continuance based on the ground that the defendant’s father was tried for the same offense on the preceding day, and that this case involved the same evidence and the same witnesses heard in the former trial, and that the jury that tried the father would not be a competent and impartial jury to try the defendant. Humphries v. State, 100 Ga. 260 (28 S. E. 25).
2. The objection urged against the competency of the jurors referred to above constituted no sufficient cause for a challenge to the array, but if it was cause for challenge at all, the challenge should have been to the polls. Gordon v. State, 7 Ga. App. 691 (67 S. E. 893), and cases there cited; Humphries v. State, supra.
(a) The record discloses that the court, of its own motion, struck from the list of jurors summoned to try the defendant those jurors who tried the cases against other defendants involving the same transaction.
*29Decided April 25, 1916.
Indictment for manufacture of liquor; from Wilkes superior court — Judge Walker. December 23, 1915.
Colley & Colley, T. W. Bucher, for plaintiff in error.
B. C. Norman, solicitor-general, contra.
3. It was for the jury to determine whether any witness testified wilfully and knowingly falsely, and should therefore he discredited entirely, unless corroborated by circumstances or other unimpeached evidence. Civil Code, § 5884. “It is within the power and right of a jury to believe a witness, no matter what effort may have been made to impeach him, or what testimony has been presented for that purpose, and even though the witness be not corroborated.” Solomon v. State, 10 Ga. App. 469 (73 S. E. 623). See also Rice v. Eatonton, 15 Ga. App. 505 (83 S. E. 868), and numerous eases there cited and discussed.
4. The evidence sufficiently supports the verdict, and the trial court did not err in overruling the motion for a new trial.

Judgment affirmed.